                      IN THE UNITED STATES DISTRICT COURT FOR
                          THE EASTERN DISTRICT OF VIRGINIA

                                        Alexandria Division

UNITED STATES OF AMERICA                              )
                                                      )
               v.                                     )       Criminal No. 1:20-mj-81
                                                      )
HE LI,                                                )
a/k/a Qinbin Chen,                                    )
                                                      )
and                                                   )
                                                      )
SHOUMING SUN,                                         )
                                                      )
                       Defendants.                    )

                             Motion to Extend Time for Indictment
                                And Memorandum in Support

       The United States of America, through the undersigned counsel, seeks an order from the

Court extending the thirty-day deadline for the return of an indictment contained in 18 U.S.C.

§ 3161(b). This extension of time is being sought in light of General Orders No. 2020-02, 03, 06,

and 07 of the United States District Court for the Eastern District of Virginia, issued between

March 13 and 24, 2020.

       General Order 2020-03 suspends all grand jury proceedings through March 31, 2020, and

permits only the Alexandria Division’s grand juries to proceed thereafter until April 17, 2020, to

address concerns about the spread of Coronovirus Disease 2019 (COVID-19). General Order

2020-06 specifically excludes the March 17–31, 2020 period in General Order 2020-03 from the

time period for filing an indictment or information, as “necessary steps to balance the health and

safety of jurors, court employees, litigants, counsel, judges, and the public, with the Constitutional

responsibility to continue federal court operations during the COVID-19 outbreak.” Gen. Order

                                                  1
2020-06 at 6. General Order 2020-07 extends this time period an additional 14 days, until May 1,

2020, for a total of 47 days. As a result, the United States is unable to seek the return of an

indictment within the time frame provided by the statute. Both the circumstances of this case and

those described in General Orders 2020-02, 03, 06, and 07 justify an extension to serve the ends

of justice under 18 U.S.C. § 3161(h)(7). In support thereof, the United States provides as follows:

         1.     On February 25, 2020, the defendants were charged by Criminal Complaint with

conspiracy to commit wire fraud, in violation of 18 U.S.C. § 1349. The defendants were arrested

on March 3, 2020 and made an initial appearance on this same date. Since March 3, 2020,

defendant Shouming Sun has been detained pending trial1, while defendant He Li was released on

an unsecured bond with a third-party custodian on March 5, 2020.

         2.     Title 18, United States Code, Section 3161(b) provides that the United States has

30 days from the date the defendant was arrested to obtain an indictment for the defendant.

Accounting for the extended time provided for in General Order 2020-03 and incorporated in

General Order 2020-06, the period to obtain an indictment in this case expires on April 16, 2020.

         3.     On March 13, 2020, the Chief Judge for the Eastern District of Virginia signed

General Order No. 2020-02. Among other things, effective March 16, 2020, this Order suspends

all grand jury proceedings in this District except for the Alexandria Division until April 17, 2020.

On March 16, 2020, the Chief Judge for the Eastern District of Virginia signed General Order No.

2020-03, which canceled all grand jury proceedings in this District through March 31, 2020, and

allowed only the Alexandria Division grand jury to resume until April 17, 2020. On March 24,

2020, the Chief Judge for the Eastern District of Virginia extended this time period further,


1
    Defendant Shouming Sun also has an ICE detainer lodged against him.

                                                 2
canceling all grand jury proceedings throughout the District until May 1, 2020.

       4.      The Court entered this March 16 Order as part of “a staged response to the ongoing

public health emergency” that is COVID-19. Gen. Order No. 2020-02 at 1-2. The Court noted that

the “President of the United States declared a national emergency, and Governor of the

Commonwealth of Virginia declared a state of emergency, multiple federal courts have suspended

jury proceedings, and classes at Virginia state universities, as well as K-12 public schools within

Virginia, have been canceled or temporarily suspended.” Gen. Order No. 2020-02 at 2 n.2.

Additional restrictions on public gatherings and efforts at limiting the spread of the virus are

unfolding quickly. For example, on Friday, March 13, 2020, the United States Court of Appeals

for the Fourth Circuit cancelled all of its scheduled oral arguments for the March sitting the

following week. The ultimate scope of the steps needed to limit the spread of the virus and protect

public health is at present not fully determined.

       5.      On March 23, 2020, the Court issued General Order 2020-06, which further

clarified the Court’s rulings under the Speedy Trial Act. The Court recounted the factual

proceedings to date and balanced the factors discussed in 18 U.S.C. § 3161(h)(7)(B) and found

that in light of COVID-19, “the ends of justice outweigh the best interest of the public and the

defendants in a speedy indictment, and a speedy trial, and that the failure to grant such a

continuance would prevent the completion of full and fair jury proceedings and result in a

miscarriage of justice.” Gen. Order 2020-06 at 5-6.

       6.      In its March 24, 2020 General Order, the Court further explained that cancelation

of grand jury until May 1 was necessary due to the “day-to-day evolution of state-wide shutdowns

and increasing community spread of COVID-19 – reasons that highlight the necessity of a further


                                                    3
continuance of all in-person proceedings other than critical or emergency proceedings – and for

the reasons explained in detail in General Order 2020-06, to include the procedural challenges to

seating a jury in the midst of the COVID-19 pandemic. . . .” Gen. Order 2020-07 at 7. The Court

found that the suspension was necessary “after balancing the factors discussed in 18 U.S.C. §

3161(h)(7)(B)” because the Court found “that the exclusion of such time from the speedy trial

period is necessary to balance the health and safety of jurors and prospective jurors, court

employees, litigants (to include criminal defendants), counsel, judges, and the public, with the

Constitutional responsibility to continue federal court operations during the COVID-19 outbreak.”

Id. at 7-8.

        7.      For these reasons, the United States respectfully requests that due to the evolving

needs of the government in helping to arrest the spread of the virus, this Court find that the interests

of justice outweigh the defendants’ interest in speedy indictment in this case, and that failure to

grant such a continuance would not only make a continuation of that proceeding impossible but

result in a miscarriage of justice. An extension serves the factors under § 3161(h)(7)(B) and is

justified under the circumstances of this case. The United States asks the Court to incorporate the

findings in General Orders 2020-06 and 07 and respectfully requests that the time period for the

return of an indictment be extended for a period of 47 days. If additional time beyond that date is

needed due to the evolving public health crisis, the United States will return to this Court for an

extension.

        8.      The United States has advised defense counsel for both defendants of the filing of

this motion and they consent to this motion and a 60-day extension to indict.




                                                   4
       WHEREFORE, the United States requests that the time to indict this case be extended to

and including May 30, 2020 and that the delay resulting from this extension be excluded in

computing the time within which an indictment must be filed pursuant to 18 U.S.C. § 3161(h). A

proposed order is attached to this Motion.



                                             Respectfully submitted,

                                             G. ZACHARY TERWILLIGER
                                             UNITED STATES ATTORNEY

                                     By:                /s/          .
                                             William Fitzpatrick
                                             Assistant United States Attorney
                                             Viviana Vasiu
                                             Special Assistant United States Attorney
                                             United States Attorney’s Office
                                             2100 Jamieson Avenue
                                             Alexandria, VA 22314
                                             Telephone: 703-838-2623
                                             Email: viviana.vasiu2@usdoj.gov




                                                5
                                CERTIFICATE OF SERVICE

       I hereby certify that on March 31, 2020, I electronically filed the foregoing with the Clerk

of Court using the CM/ECF system, which will send a notification of such filing (NEF) to all

counsel of record.


                                                        /s/          .
                                             William Fitzpatrick
                                             Assistant United States Attorney
                                             Viviana Vasiu
                                             Special Assistant United States Attorney
                                             United States Attorney’s Office
                                             2100 Jamieson Avenue
                                             Alexandria, VA 22314
                                             Telephone: 703-838-2623
                                             Email: viviana.vasiu2@usdoj.gov




                                                6
